August 19, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       WANDA KAY COHEN, Appellant

NO. 14-13-00634-CV                          v.

    LANDRY’S, INC., LANDRY'S CRAB SHACK, INC., AND LANDRY'S
         SEAFOOD & OYSTER BAR-KEMAH, INC., Appellee
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, Landry's,
Inc., Landry’s Crab Shack, Inc., and Landry’s Seafood & Oyster Bar-Kemah, Inc.,
signed June 6, 2013, was heard on the transcript of the record. We have inspected
the record and find the trial court erred in its judgment as to appellant Wanda Kay
Cohen’s premises liability claim. We therefore order that the portions of the
judgment on the premises liability claim are REVERSED and ordered severed and
REMANDED for proceedings in accordance with this court's opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order appellees, Landry's, Inc., Landry's Crab Shack, Inc., and Landry's
Seafood & Oyster Bar-Kemah, Inc., jointly and severally, to pay all costs incurred
in this appeal.

      We further order this decision certified below for observance.